DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,249,701. Although the claims at issue are not identical, they are not patentably distinct from each other as will be describe below.
17/566500
11,249,701
6. An image forming apparatus to which an item is attached detachably comprising:
1. An image forming apparatus comprising:
a controller including a processor, the controller being configured to:
at least one storage that stores first information indicating a service type of the image forming apparatus; 
at least one processor; and 
an installation portion to which a removable item is installed, 
wherein the at least one processor is configured to:
acquire information from a memory attached to the item attached to the image forming apparatus;
acquire, from the at least one storage, the first information indicating the service type; 
acquire, from the removable item, second information indicating a service type stored in a memory attached to the removable item; and
Where it can be seen that the information is acquired from a memory, and as per the previous limitation “…a removable item is installed”, it is clear that the memory is attached to the item (removable item)
notify predetermined information in a case that the acquired information is not corresponding to a service type of the image forming apparatus.
issue a predetermined notification in a case where a mismatch between the service type of the image forming apparatus indicated by the acquired first information and the service type indicated by the acquired second information is detected.
Where a notification is made when a mismatch (information not corresponding) between a service type of the image forming apparatus


As can be seen above, U.S. Patent No. 11,249,701 contains all limitations of the current application, and some additional limitations that do not preclude the patent application from being directed to the same subject matter.
Claim 8 of the current application and claim 6 of U.S. Patent No. 11,249,701 are also substantially the same with U.S. Patent No. 11,249,701 further specifying the item to be a “removable item”. This is more information than the current application, therefore it is not patentably distinct from one another.

Allowable Subject Matter
Claims 1-5, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-5, and 14-16 are directed to an image forming apparatus and method of the same. Claims 1 and 14 identify the uniquely distinct features of “determine whether an item attached to the image forming apparatus is the prepaid predetermined item or the non-prepaid predetermined item; and issue a notification based on determination that the attached item is the non- prepaid predetermined item”. The closest prior art Sasakuma (US 2018/0183955) teaches server connected to an image processing device over a network, executes: running an application that operates in cooperation with the image processing device; obtaining screen information to use the application from the application based on a request from an external device; outputting the screen information to the external device; detecting an error on the image processing device with which the application operates in cooperation; and adding error information to access an error screen constructed by the image processing device to the screen information when the error on the image processing device is detected. The server outputs the screen information with added the error information to the external device when the error information is added to the screen information (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 11-13 are directed to an image forming apparatus and method of the same. Claim 11 identifies the uniquely distinct features of “determine whether an item attached to the image forming apparatus is the first item or the second item; and issue a notification based on determination that the attached item is the second item”. The closest prior art Sasakuma (US 2018/0183955) teaches server connected to an image processing device over a network, executes: running an application that operates in cooperation with the image processing device; obtaining screen information to use the application from the application based on a request from an external device; outputting the screen information to the external device; detecting an error on the image processing device with which the application operates in cooperation; and adding error information to access an error screen constructed by the image processing device to the screen information when the error on the image processing device is detected. The server outputs the screen information with added the error information to the external device when the error information is added to the screen information (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675